                   IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                               CASE NO.: 5:19-cv-142-D


YAQUELIN MEDINA,                                 )
                                                 )
            Plaintiff,                           )
                                                 )
            V.                                   )                             ORDER
                                                 )
WESTDALE BRENTMOOR, LLC d/b/a                    )
BRENTMOOR APARTMENTS,                            )
WESTDALE PROPERTIES AMERICA I,                   )
LP a/k/a WESTDALE PROPERTIES                     )
AMERICA I, LTD., and WESTDALE                    )
ASSET MANAGEMENT, LIMITED                        )
PARTNERSHIP a/k/a WESTDALE ASSET                 )
MANAGEMENT, LTD.                                 )
                                                 )
            Defendants.                          )
                                                 )

       THIS MATTER came before the Court upon the parties' Joint Motion for Indicative

Ruling Based on Tentative Settlement Occurring During Pendency of Appeal, in which the

parties ask this Court to indicate its willingness to rule on a forecast motion for approval of a

proposed class action settlement if this matter were to be remanded by the Court of Appeals.

       Having carefully considered the Parties' Motion the Court finds, that the forecast motion

to approve class action settlement and for related relief from judgment raises a substantial issue

that this Court will consider if this matter is remanded by the Court of Appeals.

       IT IS THEREFORE ORDERED THAT this Court indicates its willingness to entertain

the forecast motion for approval of proposed class action settlement and that Plaintiff is directed

to provide a copy of this Order to the Clerk of the Court of Appeals.




         Case 5:19-cv-00142-D Document 41 Filed 10/26/20 Page 1 of 2
Entered: O c-fo ~   t.Co , 2020.

                                   TheHon. James C. Dever, III
                                   United States District Judge




                                     2



 Case 5:19-cv-00142-D Document 41 Filed 10/26/20 Page 2 of 2
